UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 ☐ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 02-69494 GLOBAL GOLD CORPORATION (Exact name of small business issuer in its charter) DELAWARE 13-3025550 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 555 Theodore Fremd Avenue, Rye, NY 10580 (Address of principal executive offices) (914) 925-0020 (Issuer's telephone number) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if smaller reporting company) Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒ As of November 18, 2013 there were 87,247,975 shares of the issuer's Common Stock outstanding. TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of September 30, 2013 (Unaudited) and as of December 31, 2012 3 Unaudited Condensed Consolidated Statements of Operations and Comprehensive Loss for the three and nine months ended September 30, 2013 and 2012 and for the exploration stage period from January 1, 1995 (inception) through September 30, 2013 4 Unaudited Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2013 and 2012 and for the exploration stage period from January 1, 1995 (inception) through September 30, 2013 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 35 PART II OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 39 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 39 Item 3. Defaults Upon Senior Securities 39 Item 4. Mine Safety Disclosures 39 Item 5. Other Information 39 Item 6. Exhibits 40 SIGNATURES 47 CERTIFICATIONS 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. GLOBAL GOLD CORPORATION AND SUBSIDIARIES (An Exploration Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS CURRENT ASSETS: Cash $ 19,987 $ 3,391 Inventories 559,019 559,525 Tax refunds receivable 94,716 67,123 Receivable from sale, net of impairment of $1,282,398 and $1,817,276 respectively - 558,437 Other current assets 24,373 21,967 TOTAL CURRENT ASSETS 698,095 1,210,443 LICENSES, net of accumulated amortization of $2,663,024 and $2,439,287, respectively 546,912 770,649 DEPOSITS ON CONTRACTS AND EQUIPMENT 357,659 373,118 PROPERTY, PLANT AND EQUIPMENT, net of accumulated depreciation of $3,061,556 and $2,971,476, respectively 938,485 1,048,652 TOTAL ASSETS $ 2,541,151 $ 3,402,862 LIABILITIES AND DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ 3,850,505 $ 3,915,092 Wages payable 962,930 Employee loans 210,839 243,355 Advance from customer 87,020 87,020 Secured line of credit - short term portion 684,000 684,000 Current portion of mine owners debt facilities 257,240 - Convertible note payable 1,768,755 1,618,755 Current portion of note payable to Directors 439,127 98,627 TOTAL CURRENT LIABILITIES 8,486,249 7,609,779 SECURED LINE OF CREDIT - LONG TERM PORTION 240,625 709,948 TOTAL LIABILITIES 8,726,874 8,319,727 DEFICIT: GLOBAL GOLD CORPORATION STOCKHOLDERS DEFICIT: Common stock $0.001 par, 100,000,000 shares authorized; 87,247,975 and 86,542,975 shares issued and outstanding at September 30, 2013 and December 31, 2012, respectively 87,248 86,543 Additional paid-in-capital 44,662,028 44,444,933 Accumulated deficit prior to development stage ) ) Deficit accumulated during the development stage ) ) Accumulated other comprehensive income 1,448,274 TOTAL GLOBAL GOLD CORPORATION STOCKHOLDERS' DEFICIT ) ) NONCONTROLLING INTEREST ) ) TOTAL DEFICIT ) ) TOTAL LIABILITIES AND EQUITY $ 2,541,151 $ 3,402,862 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 3 GLOBAL GOLD CORPORATION AND SUBSIDIARIES (An Exploration Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Cumulative amount from January 1, 1995 through September 30, 2013 REVENUES $ - $ - $ - $ - $ 632,854 COST OF GOODS SOLD - 224,247 GROSS PROFIT - 408,607 OPERATING EXPENSES: General and administrative 689,511 2,906,882 30,220,244 Mining and exploration costs - 72,363 - 773,874 17,387,675 Amortization and depreciation 117,242 135,630 355,629 425,584 6,771,386 Write-off on investment - 176,605 Bad debt expense - 151,250 TOTAL OPERATING EXPENSES 648,565 897,504 1,956,547 4,106,340 54,707,161 Operating Loss ) OTHER (INCOME) EXPENSES: Gain on sale of investment, net - ) Gain from investment in joint ventures - ) Loss on foreign exchange - 193,852 Gain on extinguishment of debt - ) Interest expense 65,748 218,732 2,554,405 Interest income - ) Total Other income ) Loss from Continuing Operations ) ` Discontinued Operations: Loss from discontinued operations - 386,413 Loss on disposal of discontinued operations - 237,808 Net Loss ) Less: Net loss applicable to noncontrolling interest ) - ) - ) Net loss applicable to Global Gold Corporation Common Shareholders ) Foreign currency translation adjustment ) 468,942 94,028 435,749 2,241,532 Unrealized gain on investments - 353,475 Comprehensive Net Loss ) Less: Comprehensive net gain (loss) applicable to noncontrolling interest 1,581 - ) - ) Comprehensive Net Loss applicable to Global Gold - Corporation Common Shareholders $ ) $ ) $ ) $ ) $ ) NET LOSS PER SHARE - BASIC AND DILUTED $ ) $ ) $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING - BASIC AND DILUTED 87,233,573 86,441,888 86,934,092 84,768,431 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 4 GLOBAL GOLD CORPORATION AND SUBSIDIARIES (An Exploration Stage Enterprise) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the nine months ended September 30, 2013 For the nine months ended September 30, 2012 Cumulative amount from
